Citation Nr: 1819791	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-17 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2012, the Board remanded the case to the RO to afford the Veteran a Board hearing. The Veteran testified before the Board at a July 2015 videoconference hearing, a transcript of which is of record.

In October 2015 and June 2017, the Board remanded the case to the RO for additional development. There has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's current bilateral hearing loss disability is related to service or his service-connected tinnitus.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss has been met. 38 U.S.C. §§ 1101, 1110, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be awarded on secondary basis for a disability that is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service. The threshold for normal hearing is 0 to 20 decibels. Hensley, 5 Vet. App. 155 (1993). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  The Veteran provided an October 2011 statement identifying an incident during basic training when he used inadequate ear protection on the rifle range. The Veteran stated that he had endured continuous ringing in his ears since the incident. He stated that he believed the ringing was also caused by exposure to "extremely loud" noise from steam operated machinery when he worked in the galleys as a food service specialist. The Veteran testified about this in-service noise exposure during the July 2015 hearing and that he first started noticing that he was having hearing loss in service. The Board finds the Veteran competent to speak to the fact that the ringing and hearing loss arose during service. The Board finds the Veteran's statements credible since it is consistent with the circumstances of service. In addition, it is plausible for these events to have occurred during basic training and service in his military occupational specialty (MOS).

At a VA audiology examination in August 2017, puretone thresholds were measured as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
35
45
LEFT
20
20
15
35
40

Speech recognition was 94 percent in the right and left ear, as measured by the Maryland CNC test.  Thus, the Veteran has a current hearing loss disability for VA benefits purposes.

After carefully reviewing the evidence of record and the assertions of the Veteran, the Board finds that the evidence is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his service-connected tinnitus.  The Veteran's claim for tinnitus based on noise exposure was granted; therefore, noise exposure in-service is conceded.

In the January 2018 VA Addendum Opinion, the examiner opined that the Veteran's hearing loss is not caused by his service-connected tinnitus. However, during the March 2012 VA audiology examination, sensorineural hearing loss in the frequency range of 6000 Hz or higher was assessed in both ears.  The examiner concluded that the Veteran had a diagnosis of clinical hearing loss and that his tinnitus is at least as likely as not (50% probability or greater) a symptom associated with hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

In March 2018, the Veteran's representative has also noted an article discussing the remote onset of hearing loss following an initial acoustic trauma injury.

In summation, after a review of all the evidence of record, lay and medical, the Board finds that the evidence, to include the medical examinations and the opinion discussed above, are in relative equipoise as to whether the Veteran's diagnosed hearing loss is related to service or his service-connected tinnitus. Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


